             Case: 4:19-mj-05029-NAB
  AO 106 (Rev. 06/09)
                                                  Doc. #: 1 Filed: 01/30/19 Page: 1 of 9 PageID #: 1
                    Application for a Search Warrant


                            UNITED STATES DISTRICT COURT                                                           FILED
                                                                for the
                                                      Eastern District of Missouri                            JAN 30 2019
                                                                                                           U s DISTRICT COURT
              In the Matter of the Search of                         )                                    EASTERN DISTRICT OF MO
                                                                                                                ST.LOUIS
1360 Widefields Ln, St. Louis, MO 63138 ("target                     )
location"}, further described as a single story residence            )         Case No. 4:19 MJ 5029 NAB
with white colored siding and gray colored roof. The                 )
residence has a blue/gray front door, blue/gray shutters, and        )
faces the approximate north. The numbers "1360" are                  )
clearly marked above the single car garage.                          )

                                 APPLICATION FOR A SEARCH WARRANT

      I,   · Jared M. Ruhland      , a federal law enforcement officer or an attorney for the government request
  a search warrant and state under penalty of perjury that I have reason to believe that on the following property:

                           1360 Widefields Ln, St. Louis, MO 63138 (as fully described above),
                                        .-
  located in the             EASTERN              District of          MISSOURI                      , there will be concealed
  following the fulfillment of the contingency set forth in the affidavit, the following:

                                                          See attached LIST.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  .I evidence of a crime;
                  .I contraband, fruits of crime, or other items illegally possessed;                                      (
                  .I property designed for use, intended for use, or used in committing a crime;
                    p a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
               Code Section                                                             Offense Description
      Title 21, U.S.C., §§ 846, 841(a)(l)                       Conspiracy to possess with intent to distribute controlled
                                                                substance(s)
           The application is based on these facts:

                  SEE ATTACHED AFFIDAVIT WHICH IS INCORPORATED HEREIN BY REFERENCE .

                      .I · Continued on the attached sheet.
                      D     Delayed notice of _ _ days (give exact ending date if more than 30 days:                 _____,    is
                    requested under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                        Applicant's signature
                                                                         J       M. RUHLAND, Postal Inspector
                                                                         United States Postal Inspection Service
                                                                                        Printed name an     "tie
   Sworn to before me a d signed in my presence.                                                      I
  Date:


  City and State:       St. Louis MO
                                                                                        Printed name and title
                                                                                AUSA:     ERIN 0. GRANGER
      Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 2 of 9 PageID #: 2




                       AFFIDAVIT IN SUPPORT OF SEARCH WARRANT


    I, Jared M. Ruhland, being duly sworn, state the following:


           1.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS).
    I have been employed by the USPIS for approximately one (1) year. I have been assigned to the
    Saint Louis, Missouri Multi-Functional Team for approximately one (1) year. I have received
    advanced training by the USP IS in the investigation of controlled substances or proceeds/payments
    being transported through the United States. The St. Louis Field Office's Multi-Functional Team
    has intercepted numerous parcels which were. found to contain narcotics or proceeds of narcotics
    trafficking and other criminal activity. Prior to my employment with the USPIS, I was employed
    by the St. Louis County Police Department from September 2007 through April 2017. While
    employed with the St. Louis County Police Department, I was assigned to the Division of Patrol
    as a Police Officer and the Division of Crimes Against Property as a Detective.
           2.      Experience and drug trafficking intelligence information gathered by the USPIS
    have demonstrated that the U.S. Postal Service Express Mail and Priority Mail are frequently
/   utilized by drug traffickers for shipping controlled substances or proceeds/payments. Use of
    Express Mail and Priority Mail are favored because of the spe~d (Express Mail - overnight; Priority
    mail - two-day delivery), reliability, free telephone and internet package tracking service, as well
    as the perceived minimal chance of detection. Express Mail was originally intended for urgent,
    business-to-business correspondence. Intelligence from prior packages, which were found to
    contain controlled. substances or proceeds/payments, has indicated that these labels are usually
    from an individual to an individual. Express Mail is seldom used for individual-to-individual
    correspondence.

           3.      Information gathered by the USP IS has also demonstrated that other delivery
    couriers, such- as Federal Express and United Parcel Service, are frequently utilized by drug
    traffickers for shipping controlled substances or proceeds/payments. Information gathered by the
    USPIS has demonstrated that the services and delivery practices of Federal Express and United
    Parcel Service are similar to U.S. Postal Service Express Mail and Priority Mail. Like U.S. Postal
    Service Express Mail and Priority Mail, Federal Express and United Parcel Service are favored
                                                               I



    because of the speed, reliability, free telephone and Internet package tracking service, as well as

                                                     1
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 3 of 9 PageID #: 3




the perceived minimal chance of detection. Like U.S. Postal Service Express Mail and Priority
Mail, Federal Express and United Parcel Service were originally intended for urgent, business-to-
business, correspondence. However, intelligence from prior packages, which were found to
contain controlled substances or proceeds/payments, has indicated that these shipping labels are
usually from an individual to an individual. Federal Express and United Parcel Service are seldom
utilized to convey individual-to-individual correspondence.

       4.      In an effort to combat the flow of controlled substances through the overnight
delivery services, interdiction programs have been established in cities throughout the United
States by the USPIS. These cities have been identified as known sources of controlled substances.
The USPIS conducted an analysis of prior packages mailed through overnight delivery services,
which were found to contain controlled substances or proceeds/paym'ents of controlled substance
sales. The analysis of prior packages, which were found to contain controlled substances or
proceeds/payments, indicated that these labels are usually from an individual to an individual. In
                                                                         '               '
the few cases when overnight delivery packages containing controlled substances or
proceeds/payments have displayed a business or company name, it has usually proven to be a
fictitious business or company.       Additionally, this analysis has established a series of
                                                            ' have shown a high probability
characteristics which, when found in combination of two or more,
that the package will contain a controlled substance or the proceeds of controlled substance sales.
Information collected by the US PIS has demonstrated that the presence of these characteristics is
significant for delivery services, to include U.S. Postal Service Express Mail, Federal Express, and
United Parcel Service. This profile includes the following characteristics: packageci:nailed from or
addressed to a known narcotic source city; package has a fictitious return address; package
addressee name is unknown at the destination address; package sender name is unknown at the
return address; package has address information which is handvyritten; package is mailed from a
Commercial Mail Receivjng Agency (CMRA); package is addressed to residential areas; package
is addressed from an individual to an individual; packages are wra]:Jped in brown paper and/or
heavily taped; and/or the ZIP Code from where the package is mailed is different than the ZIP
Code used in the return address.




                                                 2
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 4 of 9 PageID #: 4




        5.      The U.S. Postal Inspection Service St. Louis Field Office's Multi-Functional Team
has found the characteristics listed in paragraphs three and four are indicative of packages, which
have been found to contain illegal controlled substances or the proceeds/payments for controlled
substances.
        6.      This affidavit in support of an anticipatory search warrant for the following location
further identified as:
                1360 Widefields Ln, St. Louis, MO 63138, [hereinafter referred to as the target
location], further described as a single story residence with white colored siding and gray colored
roof. The residence has a blue/gr~y front door, blue/gray shutters, and faces the approximate north.
The numbers "1360" are clearly marked above the single car garage. A photograph with the target
location, labeled as Attachment #1, is attached hereto and made a part of this Affidavit.

        7.       On Tuesday, January 29, 2019, St. Louis Postal Inspectors were reviewing USPS
business records rand identified an Internet Protocol (IP) associated with two of the mailings
involved in an ongoing Drug Trafficking Organization (DTO) investigation between Arizona and
the greater St. Louis Metropolitan area. Previous mailings, related to this DTO, have yielded
approximately seven (7) pounds of Methamphetamine. Through intelligence gathered from the
IP, Inspectors were able to lllk an additional mailing currently in transit from Arizona to St. Louis,
Missouri that had numerous characteristics similar to the aforementioned seizures. Through USPS
business records, Inspectors were able to obtain an image of the mailing label associated to the IP.
Inspectors reviewed the information listed on the mailing label for Priority Mail package 9505
5065 8726 9027 0902 32, (hereinafter "Subject Package"). The Subject Package was mailed on
January 27, 2019 from the Scottsdale, Arizona Post Office (Zip code: 85257).

        8.     On Wednesday, January 30, 2019, Inspectors responded to the Network Distribution
Center (NDC), located in Hazelwood, Missouri, and located the Subject Package from a USPS
sorting bin. Inspectors noted the Subject Package did not have a sender name or address, and the
Subject Package bore a handwritten name on the mailing label. USPIS had previous knowledge
the delivery address was connected to an ongoing investigation involving possession with intent
to distribute controlled substances, and the mailing label was originating from a known source
narcotics area: Scottsdale, Arizona. The characteristics listed in this paragraph,are consistent with
characteristics of previous packages that have contained narcotics or proceeds of narcotics. Due to

                                                  3
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 5 of 9 PageID #: 5




these characteristics, Inspectors reviewed the sender and addressee information written on the
Subject Package in order to verify the validity of the addressee and sender listed on the Priority
Mail label.

       9.        The Subject Package was addressed to "CouRtney McDonald"· at "1360
WIDEFIELDS LN SAINT LOUIS MO 63138-2532" [the target location] with no return address.
                       l
A review of USPS databases indicated the addressee name "Courtney McDonald" was not a valid
name at the delivery address of 1360 Widefields Ln, St. Louis, MO 63138.               Due to the
characteristics associated with the Subject Package originating from a known source narcotics
area, intelligence gathered from DEA, and a fictitious addressee name, etc.), a K-9 review was
requested.

      10.        On Wednesday, January 30, 2019, at approximately 8:30 A.M., Inspectors
contacted Detective David Sebek, a K-9 Detective employed by the St. Louis County Police
Department. Detective Sebek responded to the USPIS St. Louis Field Office, for a K-9 review.
Detective Sebek was accompanied by his narcotic-trained canine "Pippi." The Subject Package
was placed in an area not known to have been previously contaminated by a narcotic odor.
Detective Sebek had "Pippi" search this area. Upon arriving at the Subject Package, Detective
Sebek advised that canine "Pippi" reacted in a positive manner, indicating the presence of a
narcotic odor.

       11.       On Wednesday, January 30, 2019, the above information was presented to the
Honorable Nannette A. Baker, United States Magistrate Judge, Eastern District of Missouri. Judge
Baker issued a search warrant (4:19 MJ 5020 NAB), authorizing entry into the Subject Package.
The search warrant for the subject parcel was based on an application and affidavit, all of which is
attached as (Attachment #3) and fully incorporated herein by reference. Additionally, the return
for the search warrant is also included in Attachment #3 your affiant applied for and received a
Federal search warrant for the Subject Package. The search warrant authorized your affiant to
open the Subject Package and review its contents.

       11.       On Wednesday, January 30,, 2019, Inspectors executed the aforementioned search
warrant for the Subject Package. When the Subject Package was opened, Inspectors recovered
two Saran wrapped bundles. One of the bundles was marked with the initials "ML," and covered

                                                 4
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 6 of 9 PageID #: 6




in brown tape, oil, and coffee grounds.       After removing several layers of tape, Inspectors
discovered a white colored ice like substance, weighing approximately 4 pounds 1.4 ounces. The
white ice like substance was field tested with the TruNarc and showed a positive indication of
crystal Methamphetamine. A photograph of the bundles of Methamphetamine is labeled as
Attachment #2, attached hereto and made a part of this Affidavit. Based on my training and
experience, as well as the training and experience of other members of the St. Louis, MO USPIS
Narcotics Team, I know that this amount ofMethamphetamine is valued at approximately $28,000.
Consequently, I know that the Methamphetamine involved in this seizure has a wholesale value of
approximately $28,000. Further, I know that this amount of drug is consistent with the intent to
distribute.

        12.    Inspectors intend to make a controlled delivery of the Subject Package to 1360
Widefields Ln, St. Louis, MO 63138 (the target location). In conjunction with the controlled·
delivery, I am seeking an anticipatory search warrant to be executed contingent upon the delivery
of the Subject Package. Prior to the controlled delivery, all but two (2) grams of methamphetamine
will be removed from the Subject Package. Inspectors will replace the removed methamphetamine
with a look-a-like or 'sham' substance. The Subject Package will then be resealed to give the
appearance it has not been opened.      An undercover Postal Inspector, posing as a U.S. Postal
Service letter carrier will attempt to deliver the Subject Package to the addressee.

        13.    Investigators will subsequently make entry into the residence and execute the
search warrant only if the Subject Package is successfully delivered, and authority to enter is
contingent upon the conditions of a successful delivery of the Subject Package as described below.

        14.    It has beep. my experience in prior controlled deliveries that the Subject Package
will be opened shortly after it is delivered. In light of these circumstances, there may be
practical difficulties in obtaining a search warrant in a timely fashion before the evidence in the
Subject Package is removed from the premises and/or destroyed. Therefore, I request that a
search warrant for the premises known and described as 1360 Widefields Ln, St. Louis, MO
63138 (the target location) be issued today with its execution contingent upon fulfillment of the
following procedure:




                                                  5
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 7 of 9 PageID #: 7




       a.      On or about January 30, 2019, and in the event the delivery is unsuccessful, on
succeeding dates thereafter, within the time period authorized, I or another U.S. Postal Inspector,
wearing a USPS Letter Carrier uniform, will attempt to deliver the above-mentioned Subject
Package to the target location;

       b.      Delivery will be made only to an adult willing to accept delivery on behalf of
"Courtney McDonald" to whom the Subject Package is addressed, or left on the front porch
should nobody answer the front door during the delivery of the Subject Package (no signature
required on the Subject Package). Every effort will be made to make the delivery to "Courtney
McDonald" and in no event will the Subject Package be delivered/left with a child;

       c.      Once the delivery has been made, investigating agents will execute the search
warrant within the time period authorized.

       d.      The warrant will be executed on the target location only if and after the Subject
Package is accepted at or near the vicinity of the target location and crosses the threshold of the
front of the residence.

        15.    Based upon my training and experience, and the training and experience of other
members of the USPIS St. Louis, MO Narcotics Team, and our participation in other
investigations ·involving this amount of drugs, I know that the drugs involved in this seizure have
a wholesale value of approximately $28,000. I know that the drugs of this quantity and value are
intended for distribution; and

       a.      Persons who distribute this quantity and value commonly keep records relating to
the transportation, order, purchasing, and distribution of controlled substances; and
                                    I


       b.      That narcotics traffickers who handle narcotics of this value and quantity must
maintain on hand large amounts of U.S. currency in order to maintain and finance their on-going
narcotics business and often keep said currency in a residence; and

       c.      That persons who receive drugs through overnight parcels often have done so in
the past and are prepared to do so in the future and keep mailing labels both used and unused;
and

       d.      That persons who distribute narcotics of this quantity and value keep
paraphernalia for packaging, cutting, weighing, and distribution of drugs. That these

                                                  6
  Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 8 of 9 PageID #: 8




paraphernalia include, but are not limited to scales, plastic bags, cutting agents, firearms for
protection; and

       e.      That evidence of occupancy, residency, rental and/or ownership of the premises is
relevant to the prosecution of the offenses, which this affidavit establishes.

        16.    Based on my training and experience, as well as the training and experience of
other members of the US PIS St. Louis, MO Narcotics Team, it is my belief that in light of the
information learned in the investigation, there is probable cause to believe that the target
location is being used as a location to receive, store, and/or distribute crystal methamphetamine.
Wherefore, your affiant respectfully requests that an anticipatory search warrant be issued
authorizing any Postal Inspector of the United States Postal Inspection Service to search the
premises known and described as 1360 Widefields Ln, St. Louis, MO 63138 (the target
location) and therein to seize items incorporated in the attached "list" which constitute evidence
of violations of Title 21, United States Code, Sections 84l(a)(l) and 846, and fruits thereof.

        17.    Because this investigation is ongoing and its success would be jeopardized if the
contents of this affidavit were made public at this time, I am requesting that this affidavit and the
accompanying search warrant documents be sealed until further court order.


                                                          .       A        Mf}
                                                      2;i      M. RUHLAND




                                                       nited States Magistrate Judge
                                                      Eastern District of Missouri




                                                  7
     Case: 4:19-mj-05029-NAB Doc. #: 1 Filed: 01/30/19 Page: 9 of 9 PageID #: 9




1.       Controlled Substances;
2.       Priority Mail package 9505 5065 8726 9027 0902 32, addressed to "Courtney McDonald"

         "1360 WIDEFIELDS LN SAINT LOUIS MO 63138-2532." with no return address.
3.       Paraphernalia for packaging, cutting, weighing and distributing controlled substances, including
         but not limited to scales, baggies and heat sealers; and
4.       Books, records, receipts, notes, ledgers, computer hard-drives and disk records, and other papers
         relating to the transportation, ordering, purchasing and distribution of controlled substances and/or
         firearms;
5.       Telephone bills, invoices, packaging, cellular batteries and/or charging devices, cancelled checks
         or receipts for telephone purchase/service; cellular and/or landline telephones; digital and/or
         alphanumeric text (two-way) pagers; computers capable of e-mail and/or chat-room
         communication, answ~ring machines; address and/or telephone books and papers reflecting names,
         addresses, and/or telephone numbers of sources of supply, of customers, and/or evidencing
         association with persons known to traffic in controlled substances or to facilitate such trafficking.
6.       Photographs, in particular photographs of co-conspirators, of assets, and/or of controlled
         substances.
7.       United States Currency, precious metals, jewelry, and financial instruments, including but not
         limited to, stocks and bonds, papers, titles, deeds and other documents reflecting ownership of
         vehicles and property utilized in the distribution of controlled substances or which are proceeds
         from the distribution of controlled substances;
8.       Books, records, receipts, pay stubs, employment records, bank statements and records, money
         drafts, letters of credit, money order and cashier's checks receipts, passbooks, bank checks and
         other items evidencing the ,obtaining, secreting, transfer and/or concealment of assets and the
         obtaining, secreting, transfer, concealment and/or expenditure of money;
9.       Papers, tickets, notes, schedules, logs, receipts and other items relating to travel, including but not
         limited to, travel to and from St. Louis, Missouri and elsewhere; and
10.      Indicia of occupancy, residency, rental and/or ownership of the vehicles and/or premises described
         above, including but not limited to, utility and telephone bills, cancelled envelopes, rental or lease
         agreements and keys.
